352 S.W.3d 616 (2011)
Charles LANE, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72496.
Missouri Court of Appeals, Western District.
October 25, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Charles Lane, Jr. appeals from the motion court's denial of his Rule 29.15 motion. Lane claims that the motion court clearly erred because he received ineffective assistance of counsel. Lane contends that his trial counsel failed (1) to assert Lane's diminished capacity at the time of the killing by failing to ask the testifying psychiatrist whether Lane's mental illness affected his ability to deliberate, and (2) to request that the trial court give the diminished capacity instruction to the jury. We affirm. Rule 84.16(b).